DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 8/24/2022. This Action is made FINAL.
Claims 14 were canceled.
Claims 1-13 and 15-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed “Claims 1-12 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. During the interview, the Examiner suggested that each of the independent claims include an implementation step for the generated command. Claims 1, 13, and 16 have been amended according to the suggestion by the Examiner”, with respect to Claim Rejections - 35 U.S.C. § 101  have been fully considered and are persuasive.  The  Claim Rejections - 35 U.S.C. § 101 of 1-12 and 16-20 has been withdrawn. 

Applicant’s arguments, see Pages 8-10 , filed “Kai is silent regarding a charging status that indicates "whether each of the one or more charging stations are turned on or off in an area of the geographic position of the mobile device," as recited in amended claim 1”, with respect to the rejection(s) of claim(s) 1-6, 9-10, 16-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ricci (US20170136890A1).

Applicant’s arguments, see Pages 10 , filed “Claim 13 has been amended to recite "a driving command is implemented for one or more vehicles to change lanes within the multiple lane roadway based on real time data for availability or rates of power on one or more electric grids."”, with respect to the rejection(s) of claim(s) 7, 8, 13, and 14 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new combination of paragraphs from references cited in pervious office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: charging device in claim 13 and lane charging management device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Accordingly, the charging management system is interpreted as server with a database. In the specification paragraph 6, “A lane charging management device receives real time data and generates a lane charging command for a charging device associated with the road segment in response to the real time data” which is performed by the charging management system, therefore lane charging management device interpreted as the charging management system. In Fig. 3, 6-7 of drawings, charging device is shown as wireless charging device, therefore charging device interpreted as the wireless charging device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US20150324798A1) further in view of Ricci (US20170136890A1).

	Regarding claim 1, Kai teaches A method for implementing roadway charging for a vehicle roadway comprising: 
	determining a geographic position of a mobile device with respect to the vehicle roadway including multiple lanes, wherein a subset of the multiple lanes includes a charging lane(Kai: Fig. 20;  Para 247 “a line marker indicating that a power supply coil 2001 is embedded immediately below a roadway is applied to the roadway above the power supply coil 2001”; Para 251 “The sensor 2010 reads the line marker applied to the roadway. The sensor 2010 sends, to the control unit 2070, information of the position of the read line marker relative to the electric vehicle 2000”; Para 257 “The sensor 2010 sends, to the control unit 2070, relative-position information obtained based on the position of the read line marker. Based on the relative-position information, the control unit 2070 determines whether or not the electric vehicle 2000 is traveling at an appropriate position (step S2202)”); 

	receiving a charging status from an external device(Kai: Para 332 “the navigation server 3000 searches for travel routes on the basis of the current location information and the destination information, which are included in the received request signal, and transmits, to the electric vehicle 3400, information about power supply apparatuses that exist on found travel routes (step S3407)”), wherein the charging status describes one or more charging stations for the charging lane of the vehicle roadway(Kai: Para 318 “When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”)… and the charging lane associated with the geographic position of the mobile device (Kai: Para 318 “The control unit 3030 then searches for a plurality of routes that connect from a location indicated by the current location information to a location indicated by the destination information. When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”; i.e. The power-supply-apparatus information (charging status) indicate power supply apparatuses found between a location indicated by the current location information to a location indicated by the destination information (the charging lane associated with the geographic position of the mobile device) ); and 
	implementing a command for the mobile device based on the charging status(Kai: Para 305 “As illustrated in FIG. 29, since the electric vehicle 2000 is traveling at the left side of the position where the power supply coil is installed, guidance information for instructing the driver to move to the right is displayed. At the same time, guidance information for instructing the driver to increase the speed to 80 km/h, which is an ideal speed for power supply, is displayed”; Para 274 “The communication unit 410 in the electric vehicle 2000 sends the guidance information to the control unit 2070, and the control unit 2070 causes the sent guidance information to be displayed on the display unit 2020. This allows the user of the electric vehicle 2000 to perform driving at the appropriate position and at the appropriate speed on the basis of the guidance information displayed on the display unit 2020. Also, when the control unit 2070 has a function for automatically controlling the electric vehicle 2000, the electric vehicle 2000 can be automatically operated on the basis of the generated guidance information. The function for automatically controlling (automatically driving) the vehicle is to drive a vehicle by using a control mechanism, not by a manual operation of the user”).
	Yet Kai do not teach wherein the charging status describes… whether each of the one or more charging stations are turned on or off in an area of the geographic position of the mobile device.
However, in the same field of endeavor, Ricci teaches wherein the charging status describes… whether each of the one or more charging stations are turned on or off in an area of the geographic position of the mobile device (Ricci: 54 “Charging status 310E indicates whether a charging type 310A is available for charging (i.e. is “up”) or is unavailable for charging (i.e. is “down”)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kai with the feature of wherein the charging status describes… whether each of the one or more charging stations are turned on or off in an area of the geographic position of the mobile device disclosed by Ricci. One would be motivated to do so for the benefit of “systems and methods to provide charging through induction” (Ricci: Para 36).

Regarding claim 2, the combination of Kai and Ricci The method of claim 1, Kai further teaches detecting data from position circuity for the geographic position of the mobile device (Kai: Para 328 “The control unit 3470 uses a global positioning system (GPS) to obtain the current location information (step S3402)”).

Regarding claim 3, the combination of Kai and Ricci The method of claim 1, Kai further teaches the charging status includes an operation state of a charging station associated with the geographic position of the mobile device(Kai: Fig. 33; Para 318 “When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”; Para 321 “As illustrated in FIG. 33, navigation information 3300 is information in which power-supply-apparatus IDs 3301, charging efficiencies 3302, charging costs 3303, and position information 3304 are associated with each other”; Para 323 “Each charging efficiency 3302 is a value indicating an average charging efficiency when the corresponding power supply apparatus is used. The charging efficiency 3302 is obtained by charging an electric vehicle by using the power supply coil of the power supply apparatus and determining an average value of values resulting from measuring the charging efficiency a plurality of times, and the average value is pre-stored”; i.e. Fig. 33 display the location of the charging station along with the charging efficiency indicating the operation state of a charging station).

Regarding claim 4, the combination of Kai and Ricci The method of claim 1, Kai further teaches the charging status includes a location of a charging station (Kai: Para 318 “The control unit 3030 controls the individual units in the navigation server 3000. When the control unit 3030 receives a request signal for requesting power-supply-apparatus information from the electric vehicle 3400 via the communication unit 3010, the control unit 3030 obtains the current location information and the destination information of the electric vehicle 3400 which are included in the request signal. The control unit 3030 then searches for a plurality of routes that connect from a location indicated by the current location information to a location indicated by the destination information. When there are power supply apparatuses on found routes, the control unit 3030 compiles the power-supply-apparatus information about the power supply apparatuses and causes the communication unit 3010 to transmit the power-supply-apparatus information to the electric vehicle 3400. The power-supply-apparatus information includes information about at least the position information, the charging efficiencies, and the charging costs of the power supply apparatuses on the found routes”).

Regarding claim 5, the combination of Kai and Ricci The method of claim 1, Kai further teaches the command for the mobile device is a routing command for the mobile device (Kai: Para 333 “Upon receiving the information about the power supply apparatuses, the electric vehicle 3400 re-searches for routes that connect from the current location to the destination via any (one or more) of the power supply apparatuses (step S3408)”).

Regarding claim 6, the combination of Kai and Ricci The method of claim 1, Kai further teaches receiving an input for selection of a route including the routing command (Kai: Para 333 “Upon receiving the information about the power supply apparatuses, the electric vehicle 3400 re-searches for routes that connect from the current location to the destination via any (one or more) of the power supply apparatuses (step S3408)”; Para 334 “The control unit 3470 causes information about found routes to be displayed on the display unit 3420. In this case, information about a charging cost when each route is used and information about the charging efficiency are also displayed (step S3409)”; Para 336 “A user input for selecting one of the displayed routes is received, and a travel route is determined (step S3410)”), the input specifying a shortest route, a fastest route, a greenest route, or a most economical route (Kai: Fig. 35; i.e. time priority, cost priority, and efficiency priority encompasses the type of different routes).

In regards to claim 7, Kai teaches The method of claim 1.
Yet Kai do not teach the command for the mobile device is a charging command for the mobile device.
However, in the same field of endeavor, Ricci teaches the command for the mobile device is a charging command for the mobile device (Ricci: Para 38 “determining, by a microprocessor, if an optical charging station is available for charging of a receiving vehicle; requesting, by the microprocessor, transmission of an optical signal from the optical charging station to a receiver of the receiving vehicle; orienting, by the microprocessor, the receiver to receive the optical signal; transmitting, by the optical station, the optical signal to the receiver; and receiving, by the receiver, the transmitted optical signal, the receiver in electrical communication with a receiving vehicle electrical storage unit; wherein the received optical signal enables charging of the receiving vehicle electrical storage unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kai with the feature of the command for the mobile device is a charging command for the mobile device disclosed by Ricci. One would be motivated to do so for the benefit of “systems and methods to provide charging through induction” (Ricci: Para 36).

In regards to claim 8, the combination of Kai and Ricci teaches the method of claim 7, and Ricci further teaches the charging command is an instruction of whether to activate or deactivate a battery charging system of the vehicle (Ricci: Para 38 “determining, by a microprocessor, if an optical charging station is available for charging of a receiving vehicle; requesting, by the microprocessor, transmission of an optical signal from the optical charging station to a receiver of the receiving vehicle; orienting, by the microprocessor, the receiver to receive the optical signal; transmitting, by the optical station, the optical signal to the receiver; and receiving, by the receiver, the transmitted optical signal, the receiver in electrical communication with a receiving vehicle electrical storage unit; wherein the received optical signal enables charging of the receiving vehicle electrical storage unit”).

	Regarding claim 9, the combination of Kai and Ricci The method of claim 1, Kai further teaches generating a report including the command and a status for the vehicle(Kai: Fig. 9; Para 224 “The power control unit 440 in the electric vehicle 400 then measures the amount of power accumulated from the start of the charging until the end of the charging (step S1704)”; Para 225 “When the charging is finished, the control unit 470 in the electric vehicle 400 receives the measured amount of accumulated power from the power control unit 440 and transmits information of the amount of accumulated power, together with a digital signature of the electric vehicle 400, to the power supply apparatus 200 (step S1705)”; i.e. the command is encompassed by the charging of the vehicle while the status for the vehicle is encompasses by the amount of accumulated power in the vehicle); and 
sending the report to a charge management device for a roadway (Kai: Para 225 “When the charging is finished, the control unit 470 in the electric vehicle 400 receives the measured amount of accumulated power from the power control unit 440 and transmits information of the amount of accumulated power, together with a digital signature of the electric vehicle 400, to the power supply apparatus 200 (step S1705)”).

Regarding claim 10, the combination of Kai and Ricci The method of claim 1, Kai further teaches the command is selected based on a status of the vehicle (Kai: Para 193 “the power supply system stops power supply when it is determined that inefficient charging is performed, in order that the user of an electric vehicle does not feel unfairness due to billing based on the inefficient charging”; Para 199 “The control unit 470 compares the determined charging efficiency with a lowest charging efficiency. If the determined charging efficiency is lower than the lowest charging efficiency, the control unit 470 transmits, to the power supply apparatus 200, a power-supply stopping request for requesting stopping of the power supply (step S1405)”; i.e. the command is encompassed by the activation/deactivation of charging system which is determined by status of the vehicle (charging efficiency)).

	In regards to claim 13, Kai teaches A system for implementing lane charging for a roadway, the system comprising: 
	a charging device integrated with a road surface of a lane of a multiple lane roadway (Kai: Fig. 20 Element 2001; Para 224 “As illustrated in FIG. 20, in the power supply system, an electric vehicle 2000 receives power supplied by traveling on a roadway in which a power supply coil 2001 is embedded”); 
	a geographic database including data indicative of a plurality of road segments in a geographic region, including a road segment associated with the road surface of the charging device (Kai: Fig. 32 Element 3020; Fig. 33; Para 317 “The navigation DB 3020 holds information about the places where power supply apparatuses are installed in the power supply system, the charging efficiencies of the power supply apparatuses, and so on”; Para 321 “As illustrated in FIG. 33, navigation information 3300 is information in which power-supply-apparatus IDs 3301, charging efficiencies 3302, charging costs 3303, and position information 3304 are associated with each other”); and 
a lane charging management device (Kai: Para 75 “a management server that controls a power supply apparatus installed for a roadway and manages power supply performed on an electric vehicle that travels on the roadway”)…
wherein a driving command is implemented for one or more vehicles to change lanes within the multiple lane roadway based on real time data for [[availability or]] rates of power on one or more electric grids (Kai: Para 198 “The control unit 470 determines a charging efficiency on the basis of the reported amount of accumulated power and information of a rated amount of power supplied (step S1404)”; Para 246 “a driving method by which the power-receiving efficiency of the electric vehicle 2000 increases is presented to the driver, thereby increasing the amount of power supplied per unit time”; Para 305 “As illustrated in FIG. 29, since the electric vehicle 2000 is traveling at the left side of the position where the power supply coil is installed, guidance information for instructing the driver to move to the right is displayed. At the same time, guidance information for instructing the driver to increase the speed to 80 km/h, which is an ideal speed for power supply, is displayed”; Para 274 “The communication unit 410 in the electric vehicle 2000 sends the guidance information to the control unit 2070, and the control unit 2070 causes the sent guidance information to be displayed on the display unit 2020. This allows the user of the electric vehicle 2000 to perform driving at the appropriate position and at the appropriate speed on the basis of the guidance information displayed on the display unit 2020. Also, when the control unit 2070 has a function for automatically controlling the electric vehicle 2000, the electric vehicle 2000 can be automatically operated on the basis of the generated guidance information. The function for automatically controlling (automatically driving) the vehicle is to drive a vehicle by using a control mechanism, not by a manual operation of the user”; i.e. vehicle automatically operated on the basis of the generated guidance information (a driving command is implemented for one or more vehicles to change lanes within the multiple lane roadway) based on the charging efficiency (rates of power on one or more electric grids).
Yet Kai do not teach a lane charging management device configured to receive real time data for at least one of the road segments in the geographic region.
However, in the same field of endeavor, Ricci teaches a lane charging management device  (Ricci: Para 52 “FIG. 3 is a diagram of an embodiment of a data structure 300 for storing information about a vehicle 100 in an environment. The data structure may be stored in vehicle database 210. Generally, data structure 300 identifies operational data associated with charging types 310A. The data structures 300 may be accessible by a vehicle controller. The data contained in data structure 300 enables, among other things, for the vehicle 100 to receive a charge from a given charging type”) configured to receive real time data for at least one of the road segments in the geographic region (Ricci: Fig. 3 Element 310E; Para 54 “Charging status 310E indicates whether a charging type 310A is available for charging (i.e. is “up”) or is unavailable for charging (i.e. is “down”)”; Para 55” driver 210 interacts with instrument panel 400 to query database 210 so as to locate available charging options and to consider or weigh associated terms and conditions of the charging options. Once a charging option is selected, driver 210 may engage or operate a manual control device (e.g., a joystick) to position a vehicle charging receiver panel so as to receive a charge”; i.e. real time data for at least one of the road segments encompassed by charging status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Kai with the feature of a lane charging management device configured to receive real time data for at least one of the road segments in the geographic region disclosed by Ricci. One would be motivated to do so for the benefit of “systems and methods to provide charging through induction” (Ricci: Para 36).

	Regarding claim 16, Kai teaches A method for implementing lane charging for a roadway, the method comprising: 
	identifying at least one lane for the roadway (Kai: Fig. 29 Estimated Optimum Position; Para 247 “a line marker indicating that a power supply coil 2001 is embedded immediately below a roadway is applied to the roadway above the power supply coil 2001”; Para 251 “The sensor 2010 reads the line marker applied to the roadway. The sensor 2010 sends, to the control unit 2070, information of the position of the read line marker relative to the electric vehicle 2000”; Para 253 “the control unit 2070 determines an appropriate travel position of the electric vehicle 2000 on the basis of relative-position information sent from the sensor 2010. The control unit 2070 generates guidance information for navigation to the determined travel position and causes the guidance information to be displayed on the display unit 2020.”; i.e. line marker encompassed one lane for the roadway); 
	determining a charging status for one or more charging stations for the at least one lane of the roadway (Kai: Para 317 “The navigation DB 3020 holds information about the places where power supply apparatuses are installed in the power supply system, the charging efficiencies of the power supply apparatuses, and so on”; Para 323 “Each charging efficiency 3302 is a value indicating an average charging efficiency when the corresponding power supply apparatus is used. The charging efficiency 3302 is obtained by charging an electric vehicle by using the power supply coil of the power supply apparatus and determining an average value of values resulting from measuring the charging efficiency a plurality of times, and the average value is pre-stored”; i.e. the charging efficiencies of the power supply apparatuses encompasses charging status for one or more charging stations”) ; and 
implementing a speed command for the at least one lane of the roadway in response to the charging status (Kai: Fig. 29 Speed; Para 198 “The control unit 470 determines a charging efficiency on the basis of the reported amount of accumulated power and information of a rated amount of power supplied (step S1404)”; Para 246 “a driving method by which the power-receiving efficiency of the electric vehicle 2000 increases is presented to the driver, thereby increasing the amount of power supplied per unit time”; Para 305 “As illustrated in FIG. 29, since the electric vehicle 2000 is traveling at the left side of the position where the power supply coil is installed, guidance information for instructing the driver to move to the right is displayed. At the same time, guidance information for instructing the driver to increase the speed to 80 km/h, which is an ideal speed for power supply, is displayed”; Para 274 “The communication unit 410 in the electric vehicle 2000 sends the guidance information to the control unit 2070, and the control unit 2070 causes the sent guidance information to be displayed on the display unit 2020. This allows the user of the electric vehicle 2000 to perform driving at the appropriate position and at the appropriate speed on the basis of the guidance information displayed on the display unit 2020. Also, when the control unit 2070 has a function for automatically controlling the electric vehicle 2000, the electric vehicle 2000 can be automatically operated on the basis of the generated guidance information. The function for automatically controlling (automatically driving) the vehicle is to drive a vehicle by using a control mechanism, not by a manual operation of the user”; i.e. vehicle automatically operated on the basis of the generated guidance information (a speed command) based on the charging efficiency (charging status)).
	Yet Kai do not teach wherein the charging status indicates whether the one or more charging stations are turned off or on.
However, in the same field of endeavor, Ricci teaches wherein the charging status indicates whether the one or more charging stations are turned off or on (Ricci: 54 “Charging status 310E indicates whether a charging type 310A is available for charging (i.e. is “up”) or is unavailable for charging (i.e. is “down”)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Kai with the feature of wherein the charging status indicates whether the one or more charging stations are turned off or on disclosed by Ricci. One would be motivated to do so for the benefit of “systems and methods to provide charging through induction” (Ricci: Para 36).

Regarding claim 17, the combination of Kai and Ricci teaches The method of claim 16, Kai further teaches the charging status is a charging speed(Kai: Fig. 33; Para 321 “As illustrated in FIG. 33, navigation information 3300 is information in which power-supply-apparatus IDs 3301, charging efficiencies 3302, charging costs 3303, and position information 3304 are associated with each other”) determined by adjustment of an amount of power to the one or more charging stations (Kai: Fig. 9; Para 197 “The power control unit 440 then measures the amount of power accumulated for a certain period time (step S1403). In this case, for example, the power control unit 440 measures the amount of power accumulated for 10 seconds from when the charging is started. The power control unit 440 reports the measured amount of accumulated power to the control unit 470”; Para 198 “The control unit 470 determines a charging efficiency on the basis of the reported amount of accumulated power and information of a rated amount of power supplied (step S1404). The information of the rated amount of power supplied is information pre-stored in the storage unit 460 or information transmitted from a power supply apparatus and indicates the amount of power supplied per unit time during power supply”).

Regarding claim 18, the combination of Kai and Ricci teaches The method of claim 16, Kai further teaches the charging status is associated with vehicle speed(Kai: Para 254 “The control unit 2070 also obtains travel-speed information of the electric vehicle 2000 from the vehicle driving unit 450 and determines whether or not a speed indicated by the travel-speed information is an optimum speed for power supply. It is assumed that the optimum speed for power supply is a speed at which the power supply efficiency was determined to be high through advance simulation and is recorded in the storage unit 460”; i.e. charging efficiency (charging status) is high when vehicle is operating at optimum speed).

Regarding claim 19, the combination of Kai and Ricci teaches The method of claim 16, Kai further teaches the speed command instructs a variable speed sign for the at least one lane of the roadway (Kai: Fig. 29 100 km/h; Para 254 “When the travel speed is lower than the optimum speed, the control unit 2070 generates guidance information for increasing the speed and causes the guidance information to be displayed on the display unit 2020. When the travel speed is higher than the optimum speed, the control unit 2070 generates guidance information for reducing the speed and causes the guidance information to be displayed on the display unit 2020”).

Regarding claim 20, the combination of Kai and Ricci teaches The method of claim 16, Kai further teaches selecting, in response to the charging status, a speed for the speed command corresponding to a variable speed sign (Kai: Fig. 29 80 km/h; Para 254 “The control unit 2070 also obtains travel-speed information of the electric vehicle 2000 from the vehicle driving unit 450 and determines whether or not a speed indicated by the travel-speed information is an optimum speed for power supply. It is assumed that the optimum speed for power supply is a speed at which the power supply efficiency was determined to be high through advance simulation and is recorded in the storage unit 460. When the travel speed is lower than the optimum speed, the control unit 2070 generates guidance information for increasing the speed and causes the guidance information to be displayed on the display unit 2020. When the travel speed is higher than the optimum speed, the control unit 2070 generates guidance information for reducing the speed and causes the guidance information to be displayed on the display unit 2020”; Para 305 “As illustrated in FIG. 29, since the electric vehicle 2000 is traveling at the left side of the position where the power supply coil is installed, guidance information for instructing the driver to move to the right is displayed. At the same time, guidance information for instructing the driver to increase the speed to 80 km/h, which is an ideal speed for power supply, is displayed”; Para 306 “Thus, the electric vehicle 2000 detects whether or not it is traveling at an optimum travel position and at an optimum travel speed, and an optimum traveling method is presented based on the result of the detection, thereby making it possible to improve the power supply efficiency”; i.e. the speed of 80 km/h is selected in order to improve the power supply efficiency (charging status)) .

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US20150324798A1) in view of Ricci (US20170136890A1) further in view of Yoshida (US20130035823A1).

In regards to claim 11, the combination of Kai and Ricci teaches The method of claim 10.
Yet the combination of Kai and Ricci do not teach the status of the vehicle includes a size of a load of the vehicle, a classification of the vehicle, a hazmat status of vehicle, a battery capacity of the vehicle, or a height of the vehicle.
However, in the same field of endeavor, Yoshida teaches the status of the vehicle includes a size of a load of the vehicle, a classification of the vehicle, a hazmat status of vehicle, a battery capacity of the vehicle, or a height of the vehicle (Yoshida: Para 84 “As shown in FIGS. 10A and 10B, data recorded in the charge-requesting vehicle database and discharge-requesting vehicle database includes, for example, a vehicle ID set for each vehicle 11, positional information indicative of the present location and traveling direction of each vehicle 11, a destination point (or a route to the destination point), a requested charge amount or a requested discharge amount, a charge-demanding area or a discharge-demanding area, a charge discharge function class (performance), a present battery capacity, user characteristics indicative of reliability calculated from the result of inter-vehicle electric power transmission reception, a vehicle type, a size, performance of safety functions such as a collision prevention device function and an adaptive cruise control function, a vehicle-specific traveling loss limit setting for inter-vehicle charge discharge, and a traveling style for inter-vehicle charge discharge (front, rear, or midway)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of the combination of Kai and Ricci with the feature of the status of the vehicle includes a size of a load of the vehicle, a classification of the vehicle,  or a battery capacity of the vehicle disclosed by Yoshida. One would be motivated to do so for the benefit of “transmit or receive electric power without significantly deviating from a proper route.” (Yoshida: Para 9).

In regards to claim 12, the combination of Kai, Ricci, and Yoshida teaches the method of claim 10, and Yoshida further teaches the status of the vehicle includes a capacity to carry energy from a first electric grid to a second electric grid or to temporarily store energy for a time period (Yoshida: Fig. 8 & 20; Para 79 “the vehicle-mounted battery 22 stores adequate electric power in excess of the minimum allowable voltage value, the amount of charge in the vehicle-mounted battery 22 is more than adequate. Therefore, when the vehicle subsequently travels near point 6, a wireless electric power transmission reception operation can be performed relative to an external infrastructure to transmit (discharge) the electric power from the vehicle to the external infrastructure”; Para 84 “As shown in FIGS. 10A and 10B, data recorded in the charge-requesting vehicle database and discharge-requesting vehicle database includes, for example, a vehicle ID set for each vehicle 11, positional information indicative of the present location and traveling direction of each vehicle 11, a destination point (or a route to the destination point), a requested charge amount or a requested discharge amount, a charge-demanding area or a discharge-demanding area, a charge discharge function class (performance), a present battery capacity, user characteristics indicative of reliability calculated from the result of inter-vehicle electric power transmission reception, a vehicle type, a size, performance of safety functions such as a collision prevention device function and an adaptive cruise control function, a vehicle-specific traveling loss limit setting for inter-vehicle charge discharge, and a traveling style for inter-vehicle charge discharge (front, rear, or midway)”; i.e. the vehicle can charge at discharge-demanding area (a first electric grid) and discharge at charge-demanding area (a second electric grid) while carrying the energy in the vehicle).

In regards to claim 15, the combination of Kai and Ricci teaches The system of claim 13.
Yet the combination of Kai and Ricci do not teach the lane charging management device is configured to generate a charging command instructs the one or more vehicles to carry energy from a first electric grid to a second electric grid or to temporarily store energy for a time period.
However, in the same field of endeavor, Yoshida teaches the lane charging management device is configured to generate a charging command instructs the one or more vehicles to carry energy from a first electric grid to a second electric grid (Yoshida: Para 78 “In response to such a charge request or discharge request, the information center 13 searches for a partner vehicle and a charge discharge site in order to perform an inter-vehicle electric power transmission reception operation during a travel on a route, and transmits the result of the search to a vehicle that has transmitted such a request”; Para 79 “FIG. 8 shows, as an example, an energy balance curve that is obtained when an inter-vehicle electric power transmission reception operation is performed to charge the vehicle-mounted battery 22 at a location near point 1 and at a location near point 5. As is obvious from the energy balance curve shown in FIG. 8, performing the inter-vehicle electric power transmission reception operation at locations near points 1 and 5 makes it possible to prevent the amount of charge in the vehicle-mounted battery 22 from decreasing below the minimum allowable voltage value in the section between points 1 and 2 and in the section between points 5 and 6. Further, in this case, as the vehicle-mounted battery 22 stores adequate electric power in excess of the minimum allowable voltage value, the amount of charge in the vehicle-mounted battery 22 is more than adequate. Therefore, when the vehicle subsequently travels near point 6, a wireless electric power transmission reception operation can be performed relative to an external infrastructure to transmit (discharge) the electric power from the vehicle to the external infrastructure”)  or to temporarily store energy for a time period.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Kai and Ricci with the feature of the lane charging management device is configured to generate a charging command instructs the one or more vehicles to carry energy from a first electric grid to a second electric grid disclosed by Yoshida. One would be motivated to do so for the benefit of “transmit or receive electric power without significantly deviating from a proper route.” (Yoshida: Para 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668